DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered, but they are not persuasive. The Applicant contends that Walsh and Shim do not recite a support configured to provide an elastic force to direct the sensor device towards the body of the user. The examiner respectfully disagrees. The features of Shim have been re-interpreted, as described below, in order to address the claim amendments of 11/20/2020. The support of Shim is being interpreted as the waistband of element 100, and the main frame of the device is being interpreted as the thigh bands and/or the straps connecting the thigh bands to element 120 (please see Figs. 1A-1B). When the waistband support of Shim is secured to the user, it provides a force that directs and holds the sensor component of the sensor device towards the body of the user (Figs. 1A-1B). Gaps can occur between the body of the user and the main frame, particularly, when the user is walking (where gaps would likely occur between the user’s legs and the straps), or when the user is in the process of putting on the thigh bands (where gaps would likely occur between the user’s legs and the thigh bands). When gaps occur during these activities, the waistband will still be attached to the user, and therefore, still be directing the sensor towards the body of the user. 
Shim is silent as to the force of the waistband support being an elastic force. Walsh has been relied upon to teach that it is well known in the art that a human motion assistance sensor device comprises sensors (col. 41, lines 34-67), and a support (waist belt) that is made of an elastic material, which would be configured to provide an elastic force to hold and direct the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites that the “sensor device includ[es] at least one sensor and a support” in line 1; and it also states that “the support is configured to provide an elastic force to direct the sensor device toward the body of the user” in lines 4-5. Since the support is a part of the “sensor device,” it is unclear if it is intended to provide an elastic force upon itself, upon all of the components of the sensor device, or upon only another portion of the sensor device. Appropriate correction and/or clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub. No. 2016/0206499; hereinafter Shim) in view of Walsh et al. (US Pat. No. 9,351,900; hereinafter Walsh).
	Shim teaches the following regarding claim 1: a walking assist device comprising: a sensor device (100) including at least one sensor (130) (paras. 0056-0062) and a support (the waistband of element 100), the at least one sensor attached to a body of a user (Figs. 1A-2B) and configured to sense physical information of the user (paras. 0056-0062), the support configured to provide a force to direct the sensor device toward the body of the user (Figs. 1A-2B, where the waistband provides a force that directs and holds the sensor towards the body of the user), even when a gap between the body of the user and a main frame (thigh bands and straps connecting the thigh bands to element 120) of the walking assist device occurs (Figs. 1A-1B, where, as the user is walking or in the process of putting on the thigh bands, a gap can occur between the main frame elements and the body of the user; when the waist band support is attached to the user, it will keep the sensor element directed towards the body of the user, even when there are gaps at the thigh bands and the connecting straps); a processor (140) (para. 0064) configured to calculate a gait cycle of the user based on the sensed physical information (paras. 0024-0026, 0060-0066, 
Regarding claims 1-4, Shim teaches the limitations of the claimed invention, as described above.  However, it does not explicitly recite that the support is configured to provide an elastic force to direct the sensor to the body of the user; and that the sensor device further comprises a slider and a rotator.  Walsh teaches a human motion assistance sensor device that comprises sensors (col. 41, lines 34-67), and a support (waist belt) configured to provide an elastic force (Figs. 11-13, 16-18, 41A, 72A-74; col. 73, lines 12-col. 74, lines 67). The device further comprises a slider (lacing or tensioning straps) (col. 73, lines 12-col. 74, lines 67); and a rotator (flexible rotation of the waist belt) (col. 73, lines 12-col. 74, lines 67), for the purpose of allowing the sensor device to be adjustably and comfortably attached to the user.  The application of the flexibly elastic waist belt of Walsh to the device of Shim will be fully capable of allowing the sensor of Shim to be moved translationally and/or rotationally relative to the rest of the support on the patient’s legs. It would have been obvious to one having ordinary skill in the art to modify the support of Shim, according to the teachings of Walsh, in order to allow the sensor device to be adjustably and comfortably attached to the user.
In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of waist belt material for another, is generally considered to be within the level of ordinary skill in the art.
Please note that claim recitations defining how and where the applicant's invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
Shim teaches the following regarding claim 5: the walking assist device of claim 1, wherein the sensor is an inertial measurement unit (IMU) configured to measure a posture of the 2Atty. Dkt. No. 9587DM-000340-US-DVAU.S. Application No. 16/356,306 body to which the sensor is attached (paras. 0056-0062).
Shim teaches the following regarding claim 6: the walking assist device of claim 1, wherein the sensor is configured to sense biodata of the body to which the sensor is attached (paras. 0056-0062).
Shim teaches the following regarding claim 7: the walking assist device of claim 1, wherein the processor is further configured to model a posture of the user based on the physical information and calculate the gait cycle based on the modeled posture (paras. 0024-0026, 0060-0066, 0074-0083).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774